From conviction in county court of Grayson County of misdemeanor theft, with punishment fixed at one year in the county jail, this appeal is taken.
Appellant is charged with theft of chickens. An accomplice testified fully to the fact that he in company with appellant went into the hen house of Mr. Sheppard and took therefrom a number of Rhode Island Red hens. Another accomplice testified that the following morning he went with appellant to the business house of W. H. *Page 121 
Lucas in Sherman to whom they sold said Rhode Island Red hens. They divided the money, Mr. Sheppard, the alleged owner of the stolen chickens, testified to their loss on the night of January 25, 1925, and that he found some chickens in the possession of Mr. Lucas, one of which he positively identified as being one of those stolen at the time, by means of peculiar markings. Mr. Lucas testified that on the 26th of January he bought a number of Rhode Island Red hens from the defendant and the accomplice above referred to, paying the money to the defendant. He further testified that Mr. Sheppard came to his place later and identified, as his, one of the hens he had bought from appellant. We deem the evidence sufficient. There are no bills of exception in the record.
The judgment will be affirmed.